FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ANDREA JEAN CLARE, Individually,                      No. 19-36039
               Plaintiff-Appellant,
                                                         D.C. No.
                       v.                             4:18-cv-05045-
                                                           SAB
 KEVIN P. CLARE, Individually,
                Defendant-Appellee.                      OPINION

       Appeal from the United States District Court
           for the Eastern District of Washington
   Stanley Allen Bastian, Chief District Judge, Presiding

             Argued and Submitted October 9, 2020
                     Seattle, Washington

                      Filed December 8, 2020

   Before: Michael Daly Hawkins, Ronald Lee Gilman, *
        and Consuelo M. Callahan, Circuit Judges.

                    Opinion by Judge Hawkins




     *
       The Honorable Ronald Lee Gilman, United States Circuit Judge
for the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2                        CLARE V. CLARE

                          SUMMARY **


                 Stored Communications Act

   Reversing the district court’s summary judgment in
favor of the defendant in an action under the Stored
Communications Act, and remanding, the panel held that a
husband’s unauthorized access into his wife’s work e-mails
could constitute a violation of the SCA.

    Reversing in part the district court’s exclusion of a
declaration submitted by the plaintiff, the panel concluded
that it was an abuse of discretion to disregard the declarant’s
personal knowledge about the plaintiff’s e-mail storage. The
panel concluded that this evidence of the plaintiff’s
employer’s storage practices, based on the declarant’s
personal knowledge, did not require expert qualification.

    The panel held that the SCA provides a private cause of
action against one who intentionally accesses without
authorization a facility through which an electronic
communication service is provided and thereby obtains,
alters, or prevents authorized access to a wire or electronic
communication while it is in electronic storage. Electronic
storage includes storage for purposes of backup protection,
which requires that there be a second, backup copy of a
message.      The panel concluded that the declaration
submitted by the plaintiff provided evidence of exactly that,
and thus created a genuine dispute of material fact with
respect to whether the e-mails the defendant accessed were

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                      CLARE V. CLARE                       3

entitled to protection under the SCA. The panel agreed with
the Fourth Circuit’s rejection of any distinction between the
protection afforded to “service copies” immediately
accessible to a user and “storage copies,” meaning those less
conveniently accessible.


                        COUNSEL

George E. Telquist (argued), Telare Law PLLC, Richland,
Washington, for Plaintiff-Appellant.

William C. Schroeder (argued), KSB Litigation P.S.,
Spokane, Washington, for Defendant-Appellee.


                        OPINION

HAWKINS, Circuit Judge:

    In this summary judgment appeal we address whether a
husband’s unauthorized access into his wife’s work e-
mails—undoubtedly an invasion of her privacy—could also
constitute a violation of the Stored Communications Act
(SCA). We conclude that it could and leave it to the trier of
fact to determine if it was. In the process, we determine it
was an abuse of discretion for the district court to exclude
evidence that created a dispute of material fact: whether the
e-mails at issue were stored “for purposes of backup
protection.” Accordingly, we reverse and remand.

                     BACKGROUND

   Andrea Clare and Kevin Clare were married for ten
years. During the marriage, Kevin “regularly and routinely”
4                     CLARE V. CLARE

sought access to Andrea’s cell phone, text messages, e-mail,
computer, and other electronic equipment. As their
relationship deteriorated and she became unhappy with his
behavior, Andrea told Kevin to stop looking at her messages
and attempted to block his access by changing her iPhone
passcode. The phone could be accessed only with Andrea’s
thumbprint or with the new passcode, which Andrea did not
share with Kevin. One night while Andrea slept, Kevin used
her thumbprint to unlock her phone, accessed her work e-
mail through Microsoft Exchange, and forwarded
approximately ten e-mails to himself.

   When Andrea moved out of the family home, she
continued her efforts to stop Kevin’s invasions of privacy by
changing cell phone carriers and purchasing a new iPhone.
Kevin’s conduct continued. He accessed and read her work
e-mail on a formerly shared iPad and used the information
he learned to his advantage during the couple’s divorce
proceedings.

    This conduct, some of which Kevin has admitted, formed
the basis of the case that Andrea and her law firm employer
later initiated against Kevin and his divorce lawyer. After
the other parties resolved their claims, Andrea filed a second
amended complaint alleging one cause of action against
Kevin under the Stored Communications Act, 18 U.S.C.
§ 2701 et seq.

    Soon after discovery began, Kevin moved for summary
judgment, contending that Andrea lacked evidence that the
e-mails he accessed were in backup storage within the
meaning of the SCA. In opposition, Andrea submitted the
declaration of Dan Morgan, an employee of the Information
Technology (IT) company that provided data protection
services to her law firm. Asked to investigate whether there
had been unauthorized access into Andrea’s Microsoft
                     CLARE V. CLARE                       5

Exchange law firm account, Morgan concluded that an
Apple device other than Andrea’s cell phone or home
computer logged in using her credentials in both 2017 and
2018. Morgan also described the private server that he and
his company maintained for backup storage of the firm’s e-
mails.

    The district court disregarded the Morgan declaration
because it did not describe his expert qualifications or how
he reached his conclusions on unauthorized access. The
court then granted summary judgment in favor of Kevin
because Andrea “failed to show that the e-mails [Kevin]
allegedly accessed were in ‘back up storage’ as defined by
the SCA.”

                  LEGAL STANDARD

    We review de novo a district court’s grant of summary
judgment. Flores v. City of San Gabriel, 824 F.3d 890, 897
(9th Cir. 2016). We review evidentiary rulings for an abuse
of discretion “even when the rulings determine the outcome
of a motion for summary judgment.” Domingo v. T.K.,
289 F.3d 600, 605 (9th Cir. 2002).

                      DISCUSSION

    We are presented with two questions: (1) Whether the
district court abused its discretion by excluding the Morgan
declaration; and (2) Whether there is evidence that Andrea’s
e-mails were in “electronic storage” within the meaning of
the SCA. We answer both in the affirmative.

I. Evidentiary Ruling

  We reverse in part the district court’s exclusion of the
Morgan declaration because it was an abuse of discretion to
6                     CLARE V. CLARE

disregard Morgan’s personal knowledge about Andrea’s e-
mail storage. The declaration describes the law firm’s
storage practices as follows:

       With regards to the manner in which the
       firm’s e-mail accounts, calendars, and
       contacts are stored in Exchange, like all the
       firm’s computer/data systems, we maintain a
       private local server which is protected by
       firewall for the firm’s security. . . . [T]he
       firm’s Microsoft Exchange email service is
       owned by the law firm, hosted by Microsoft,
       but all the email accounts and security
       controls are managed exclusively by
       Teknologize [Morgan’s IT company].

According to Morgan, the firm’s e-mails are “regularly
downloaded and stored for both security and backup
protection” on the private server paid for by the firm and
maintained by the IT company.

    This evidence, which is based on Morgan’s personal
knowledge, does not require expert qualification. As a result
of his employment with the IT company that services
Andrea’s law firm, Morgan is aware of the private server his
company maintains for storage of the law firm’s e-mails and
other materials. The information he provides in paragraphs
five and six is far from technical. Instead, Morgan offers lay
witness evidence. A plumber may not be qualified to
describe the inner workings of a garbage disposal but can
certainly observe the presence of such a unit in a particular
customer’s sink. Here, Morgan’s description of the
existence of a backup drive on the law firm’s computer
system creates a genuine dispute of material fact on the
                         CLARE V. CLARE                             7

narrow issue that formed the basis of the district court’s
summary judgment ruling. 1

II. Summary Judgment Ruling

    A. The SCA and Backup Storage

    In the SCA, Congress created a private cause of action
against one who “intentionally accesses without
authorization [or intentionally exceeds an authorization to
access] a facility through which an electronic
communication service is provided . . . and thereby obtains,
alters, or prevents authorized access to a wire or electronic
communication while it is in electronic storage in such
system.” 18 U.S.C. §§ 2701(a)(1), 2707(a). “[E]lectronic
storage” is: “(A) any temporary, intermediate storage of a
wire or electronic communication incidental to the electronic
transmission thereof; and (B) any storage of such
communication by an electronic communication service for
purposes of backup protection of such communication[.]”
18 U.S.C. § 2510(17), incorporated by 18 U.S.C. § 2711(1).

    We have provided guidance on what it means to store
messages “for purposes of backup protection” under
subsection (B) of the SCA. See Theofel v. Farey-Jones,
359 F.3d 1066, 1075 (9th Cir. 2004). The defendants there
accessed the plaintiffs’ e-mails using a “patently unlawful”
subpoena to their internet service provider (ISP). Id.
at 1071–72 (quoting the district court). The district court
dismissed the SCA claim, and we reversed. Id. at 1072–77.


    1
      We need not address the district court’s ruling with respect to
Morgan’s expert opinions on the outside access into Andrea’s Microsoft
Exchange account in 2017 and 2018 because the lay aspects of the
declaration make summary judgment inappropriate.
8                     CLARE V. CLARE

    As relevant here, we rejected the argument that the
accessed messages were not in “electronic storage” within
the meaning of the Act. Id. at 1075–77. The plaintiffs’ e-
mails, which remained on the ISP’s server post-delivery, “fit
comfortably” within subsection (B). Id. at 1075. They were
stored “for purposes of backup protection” because an
“obvious purpose” for storing a delivered message on an
ISP’s server is to maintain a backup copy “in the event that
the user needs to download it again.” Id. We distinguished
a user whose only storage was on a remote computing
service, in which case the messages would not be stored for
“backup purposes.” Id. at 1077.

    B. Application

    Notwithstanding the complexities of the SCA and the
greater complexities of modern technology, our discussion
of subsection (B) in Theofel was based on a straightforward
premise: for an e-mail to be stored “for purposes of backup
protection,” there must be a second, backup copy of the
message. See id. at 1075, 1077. The Morgan declaration
provides evidence of exactly that. Viewing the record in the
light most favorable to Andrea, she stores her e-mails for
backup purposes on both her Microsoft Exchange account
and on the private server paid for by her firm and maintained
by the IT company. Thus, the Morgan declaration creates a
genuine dispute of material fact with respect to whether the
e-mails Kevin accessed are entitled to protection under
subsection (B) of the SCA.

   Neither party raises the minor distinction between this
case and the facts of Theofel, namely that Kevin hacked into
Andrea’s e-mail through Microsoft Exchange, the same
point of access she uses. By contrast, in Theofel the
defendants accessed the ISP’s copies of the plaintiffs’ e-
mails rather than the copies downloaded onto the plaintiffs’
                        CLARE V. CLARE                           9

own devices. See id. at 1075. We agree with the Fourth
Circuit’s recent rejection of any distinction between the
protection afforded to “service copies,” i.e., those
immediately accessible to a user, and “storage copies,” i.e.,
those less conveniently accessible. See Hately v. Watts,
917 F.3d 770, 796 n.8 (4th Cir. 2019). Further, Andrea
asserts that both copies of her e-mails are stored for purposes
of backup protection; accordingly, both could be entitled
protection under subsection (B). See id. (“Neither the [SCA]
nor its legislative history limits the scope of messages in
‘electronic storage’ under Subsection (B) to a single backup
copy or type of backup copy.”). It is immaterial that Kevin
accessed Andrea’s e-mails via the same platform she uses.

    Kevin asserts that Andrea cannot rely on the Morgan
declaration to manufacture a dispute in light of her earlier
declaration that her firm “does not store e-mail on a server
in the office.” But the summary judgment standard requires
us to resolve all disputes in favor of the non-moving party
and therefore to credit fully the admissible portions of the
Morgan declaration. Further, Andrea’s statement would not
contradict the evidence in the declaration if discovery
reveals that the firm’s private server is located somewhere
other than its own office. 2

    We briefly address Andrea’s contention that her SCA
claim should have survived summary judgment even without
the Morgan declaration because she stores e-mails for
backup purposes on her Microsoft Exchange account. Her
argument begs a question that other courts have faced:
whether e-mail messages maintained only on a web-based
platform can fall within the purview of subsection (B). See,

    2
       The Morgan declaration does not indicate the location of the
private server.
10                   CLARE V. CLARE

e.g., Hately, 917 F.3d at 790–97; Cline v. Reetz-Laiolo,
329 F. Supp. 3d 1000, 1044 (N.D. Cal. 2018); Cheng v.
Romo, No. 11-cv-10007, 2013 WL 6814691, at *3 (D. Mass.
Dec. 20, 2013). We cannot answer this question today. Not
only does the admissibility of Dan Morgan’s observations
make it unnecessary, but the record before us entirely lacks
information on Microsoft Exchange’s role or functioning,
most critically its e-mail storage practices. See Hately,
917 F.3d at 791–92 (detailing Google’s “redundant systems”
manner of storing a single e-mail on multiple servers).
Further, the parties have not adequately briefed whether the
reasoning of cases like Hately is consistent with our
observation in Theofel that “[a] remote computing service
might be the only place a user stores his messages; in that
case, the messages are not stored for backup purposes.” See
Theofel, 359 F.3d at 1077.

                     CONCLUSION

    We REVERSE in part the district court’s evidentiary
ruling, REVERSE summary judgment on the SCA claim,
and REMAND the case for further proceedings consistent
with this opinion.

  REVERSED and REMANDED. Costs awarded to
Appellant.